ACCEPTED
                                                                                                   12-17-00379-CR
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                                1/24/2018 10:33 AM
                                                                                                         Pam Estes
                                                                                                            CLERK

                                        NO. 12-17-00379-CR

 DARRELL HARDY LACY                                 §     IN THE COURT OF APPEALS
                                                                                  FILED IN
    Appellant                                       §                      12th COURT OF APPEALS
                                                    §                           TYLER, TEXAS
 vs.                                                §     12TH JUDICIAL   DISTRICT
                                                                           1/24/2018 10:33:15 AM
                                                    §                             PAM ESTES
 THE STATE OF TEXAS,                                §                               Clerk
     Appelle                                        §     AT TYLER, TEXAS

                                   MOTION FOR REHEARING

TO THE HONORABLE COURT:

        Now comes Darrell Lacy, Appellant, by and through undersigned counsel, and makes this

Motion for Rehearing, pursuant to Rule 49 of the Texas Rules of Appellate Procedure, and in

support thereof would show the Court the following:

                          ISSUES RELIED UPON FOR REHEARING

        I.      When the Court dismissed this appeal for lack of jurisdiction it did so
                on the basis of the absence of a Certification of Defendant’s Right to
                Appeal. A Certification showing that the defendant has the right to
                appeal has since been filed with the trial court. See TEX. R. APP.
                PROC. 25.2(f). For this reason Appellant asks the Court to reconsider
                its previous dismissal of the appeal.

                                            ARGUMENT

        On 28 December 2017, Appellant was notified that the Clerk’s record in this matter was

lacking a trial court certification of right to appeal.

        Appellant’s counsel reviewed the file and spoke with trial counsel and determined that no

trail court certification had ever been done and subsequently attempted to arrange for the signing

of a new one.

        However, the trial judge’s previously planned days out for vacation, coupled with

subsequent snow days during which the courthouse was closed, meant that the first date all
parties could be present and the certification signed was today, 24 January. A copy of the signed

certification is attached.

        Given that this delay was through no fault of Appellant’s, and considering that the filing

of a writ to obtain leave to file a new appeal would result in delay and the unnecessary

expenditure of judicial resources, it is respectfully requested that the Court grant this motion for

rehearing and reinstate the appeal of this matter.

        WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully prays

that this Honorable Court grant this Motion for Rehearing, withdraw its previous opinion,

reexamine the jurisdictional issue in light of the full record now, or soon to be, before it, and

reverse its previous order and permit Appellant to continue his appeal of this case.

                                              Respectfully submitted,


                                              /s/ Austin Reeve Jackson
                                              TXBN: 24046139
                                              PO Box 8355
                                              Tyler, TX 75771
                                              (903) 595-6070
                                              (866) 387-0152


                     CERTIFICATE OF CONFERENCE AND SERVICE

        This is to certify that the contents of this motion have been discussed with opposing

counsel who has stated that he is unopposed to the granting of this motion, and that a true and

correct copy of the above and foregoing document was served on counsel for the State

concurrently with its filing in the Court.

                                              /s/ Austin Reeve Jackson